UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 96-4469

CARL M. WHITE,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 96-4497

ANGELA R. GRANT,
Defendant-Appellant.

Appeals from the United States District Court
for the Southern District of West Virginia, at Huntington.
Robert J. Staker, Senior District Judge.
(CR-95-32)

Submitted: March 10, 1998

Decided: March 27, 1998

Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hunt L. Charach, Federal Public Defender, Edward H. Weis, First
Assistant Federal Public Defender, Charleston, West Virginia; Jac-
queline A. Hallinan, Charleston, West Virginia, for Appellants.
Rebecca A. Betts, United States Attorney, Miller A. Bushong III,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Carl M. White pled guilty to conspiracy to distribute cocaine base,
in violation of 21 U.S.C. § 846 (1994), and was sentenced to serve
forty-six months' imprisonment. Angela R. Grant pled guilty to aid-
ing and abetting the possession with intent to distribute cocaine base,
in violation of 21 U.S.C. § 841(a) (1994) and 18 U.S.C. § 2 (1994),
and was sentenced to a forty-one month term of imprisonment. Both
Appellants now appeal the district court's denial of their motion to
suppress the evidence seized from their motel room, which police
officers entered without a search warrant to arrest a third party. For
the following reasons, we find that the evidence was not obtained in
violation of Appellants' Fourth Amendment rights and that the district
court properly denied Appellants' motion to suppress. Accordingly,
we affirm their convictions and sentences.

On March 2, 1995, Sergeant Robert Copley, an officer with the
Huntington, West Virginia, Federal Drug Task Force, received infor-
mation that a suspected drug group had checked into Room 244 of a
local Econo Lodge motel, using the name Angela Grant. Copley dis-
covered that the Michigan identification in Grant's name used for reg-
istration purposes lacked authenticity. The informant, an employee at
the motel, called again and informed Copley that the occupants of
"the Grant room" had requested a taxi cab to the local bus station.

As Copley and Sergeant Gary Akers, another member of the Task
Force, conducted surveillance of the bus station, they noticed Teesa

                    2
Brown get out of a taxi that was also occupied by a small-framed
female--later identified as Grant--and enter the bus station. Copley
knew that Brown frequently associated with out-of-town drug dealers
and that she was scheduled to serve as a government witness in an
upcoming drug trial. The officers attempted to follow Brown but lost
her in traffic after she left the bus station.

Around midnight that night, Copley observed Brown in the parking
lot of the same Econo Lodge motel. When he motioned for her to
approach, she ran toward the motel. Copley contacted Sergeant
Adkins of the Task Force and requested his assistance in speaking
with Brown. Adkins then informed Copley of an outstanding 1993
arrest warrant for Brown's failure to appear on a shoplifting charge.
Within the hour, Adkins and four uniformed officers arrived at the
motel with an arrest warrant for Brown.

Copley did not see the specific room that Brown ran toward, but
with Brown's history of associating with drug dealers and a suspected
drug group registered in Room 244, all six officers approached Room
244. In response to the officers' knocking, Brown pulled back the cur-
tain, making eye contact with Copley through the window. The offi-
cers informed Brown that they had a warrant for her arrest.
Immediately after Brown opened the door, the officers detected a
strong odor of marijuana and observed a cloud of marijuana smoke
lingering in the air. The officers entered the room and arrested Brown.

As a safety measure, the officers secured the other three occupants
of the room, the Appellants and a juvenile male. A bag of marijuana
was in plain view on the dresser. During the pat-down search of the
juvenile, a plastic bag of what appeared to be crack cocaine fell from
the leg of his pants. The officers requested Grant's permission to
search the motel room. Upon her refusal, the officers detained Brown,
the Appellants, and the juvenile while Copley obtained a search war-
rant. Copley returned at approximately 2:00 a.m. with a search war-
rant. The officers recovered approximately thirty-four grams of
cocaine base and $1806 in cash. The officers arrested Appellants and
informed them of their Miranda1 rights. Grant refused to give the offi-
_________________________________________________________________

1 Miranda v. Arizona, 384 U.S. 436 (1966).

                    3
cers a statement; however, White admitted bringing one ounce of
crack cocaine into the state from Michigan.

Prior to entering their guilty pleas, the Appellants moved to sup-
press the drugs and cash obtained from their motel room. Because the
officers knew that the motel room was registered to someone other
than Brown, the Appellants argued that the arrest warrant for Brown
was insufficient to justify the officers' entry into their motel room.
After a hearing, the district court denied Appellants' motion.

On appeal, the Appellants contend that the evidence against them
was obtained in violation of their Fourth Amendment rights and
should have been suppressed. Absent clear error, we will not disturb
a district court's factual findings made when ruling upon a motion to
suppress.2 We review de novo the suppression decision.3

The record supports the district court's factual findings that the
officers did not conduct a search except to secure the room and that,
prior to obtaining the search warrant, the officers did not disturb any-
thing that was not in plain sight. However, after conducting a de novo
review of the district court's legal conclusions, we find that the arrest
warrant for Brown, alone, was not sufficient authority to justify the
officers' entry into Appellants' motel room.4 But based on the exigent
circumstances exception to warrantless entries, we find that the evi-
dence was not obtained in violation of Appellants' Fourth Amend-
ment rights and was properly admitted by the district court.

Exigent circumstances exist when there is probable cause to
believe that contraband is present and an officer reasonably believes
that the evidence might be destroyed before he can return with a warrant.5
_________________________________________________________________
2 See United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).
3 Id.
4 See Steagald v. United States , 451 U.S. 204, 214-16; see generally
Wallace v. King, 650 F.2d 529, 531 (4th Cir. 1981).
5 See United States v. Grissett , 925 F.2d 776, 778 (4th Cir. 1991) (not-
ing that officers need not produce concrete proof that the occupants of
the room were on the verge of destroying evidence to establish exigent
circumstances); United States v. Turner, 650 F.2d 526, 528 (4th Cir.
1981) (noting that exigent circumstances exist when evidence might be
destroyed before a search warrant can be obtained).

                     4
We have previously stated, "[t]he existence of exigent circumstances
must be determined as of the moment of the warrantless entry of the
officers onto the premises of [Appellants]."6 Important factors rele-
vant to the degree of exigency present include:

          (1) the degree of urgency involved and the amount of time
          necessary to obtain a warrant; (2) the officers' reasonable
          belief that the contraband is about to be removed or
          destroyed; (3) the possibility of danger to police guarding
          the site; (4) information indicating the possessors of the
          contraband are aware that the police are on their trail; and
          (5) the ready destructibility of the contraband. 7

It is not necessary for us to consider whether any of the factors listed
is sufficient, standing alone, to justify a warrantless entry. The exi-
gency of the circumstances must be judged in light of all relevant fac-
tors.

We find that exigent circumstances confronted the officers. When
Copley and the other officers knocked on the door of the Appellants'
room and announced their intentions, and when Brown pulled back
the curtain making eye contact with the officers, everyone in that
room was aware that law enforcement officials were on the other side
of the door. And once Brown opened the door to the Appellants'
room, the officers were immediately confronted with evidence of ille-
gal activity--the consumption of marijuana--being conducted within
the room. And since the officers had identified themselves prior to
smelling the marijuana, if they had left the scene to then obtain the
necessary search warrant, without first securing the room and its
occupants, it is reasonable to believe that, based upon the ready
destructibility of marijuana, the contraband would have been
destroyed before their return with the warrant.

Weighing all these considerations, we find that the exigency of the
circumstances confronting the officers was sufficient to justify their
_________________________________________________________________
6 United States v. Reed, 935 F.2d 641, 643 (4th Cir. 1991) (citing
Arkansas v. Sanders, 442 U.S. 753, 763 (1979)).

7 Reed, 935 F.2d at 642 (citing Turner, 650 F.2d at 528).

                    5
entry into Appellants' motel room without a search warrant. Accord-
ingly, we affirm Appellants' convictions and sentences. We deny as
moot Appellants' motions to expedite and to assign the appeal to a
panel for disposition. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    6